 

Exhibit 10.1

SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of October 12, 2017, by and between OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan
Agreement (as defined below) or otherwise party thereto from time to time
including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (“Bank” or “SVB”) (each a “Lender” and collectively, the “Lenders”),
and KURA ONCOLOGY, INC., a Delaware corporation with offices located at 3033
Science Park Road, Suite 220, San Diego, CA 92121 (“Borrower”).

Recitals

A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of April 27, 2016  (as amended from time to time,
the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

C.Borrower has requested that Collateral Agent and Lenders (i) modify the Loan
Agreement to account for the change in Borrower’s chief executive office and
(ii) make certain other revisions to the Loan Agreement as more fully set forth
herein.

D.Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent, in accordance with the terms, subject to
the conditions and in reliance upon the representations and warranties set forth
below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 6.2)(d) (Alexandria Lien Waiver).  Section 6.2(d) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“(d)Deliver to Collateral Agent and Alexandria Real Estate, as soon as
available, but no later than (i) thirty (30) days after the end of each fiscal
quarter and (ii) thirty (30) days after the last day of each month in which
Borrower has delivered in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) worth of new Collateral (as defined in the Alexandria Lien Waiver)
to the property located at 3033 Science Park Road, Suite 220, San Diego, CA
92121, an updated, fully comprehensive, Exhibit A to the landlord lien waiver
among Alexandria Real Estate, Borrower and Collateral Agent (the “Alexandria
Lien Waiver”).”

2.2Section 10 (Notices).  The notice address for Borrower in Section 10 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“KURA ONCOLOGY, INC.

3033 Science Park Road, Suite 220

San Diego, CA 92121

 

--------------------------------------------------------------------------------

 

Attn: Chief Financial Officer

Fax: (858) 500-8801

E-mail: heidi@kuraoncology.com”

 

2.3Section 13.1 (Definitions).  The following term and its definition hereby are
amended and restated in their entirety in Section 13.1 of the Loan Agreement as
follows:

“Alexandria Real Estate” means ARE-SD Region No. 35, LLC.

3.Waiver.  Borrower is currently in default of the Loan Agreement for failing to
comply with Sections 6.11 and 7.2 of the Loan Agreement as in effect prior to
the date of this Amendment with respect to Borrower’s new chief executive office
(the “Existing Event of Default”).  Borrower hereby acknowledges, and Collateral
Agent and Lenders hereby waive, the Existing Event of Default.

4.Limitation of Amendment.

4.1The amendments set forth in Section 2, and the waiver set forth in Section 3
above, are effective for the purposes set forth herein and shall be limited
precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Collateral Agent
or any Lender may now have or may have in the future under or in connection with
any Loan Document.

4.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5.Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

5.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

5.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

5.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; and

2

--------------------------------------------------------------------------------

 

5.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7.Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto, (ii) the due execution and delivery to Collateral Agent of
the Alexandria Lien Waiver for Borrower’s office located at 3033 Science Park
Road, Suite 220, San Diego, CA 92121, (iii) a duly-filed UCC financing statement
amendment to the UCC financing statement naming Borrower, as debtor, and
Collateral Agent, as secured party, to reflect the change of Borrower’s chief
executive office, and (iv) Borrower’s payment of all Lenders’ Expenses incurred
through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

 

3

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

COLLATERAL AGENT AND LENDER:

 

 

 

 

OXFORD FINANCE LLC

 

By:

/s/ Colette H. Featherly

Name:

     Colette H. Featherly

Title:

     Senior Vice President

 

 

 

 

LENDER:

 

SILICON VALLEY BANK

 

By:

/s/ Anthony Flores

Name:

     Anthony Flores

Title:

     Director

 

 

 

 

BORROWER:

 

KURA ONCOLOGY, INC.

 

 

By:

/s/ Heidi Henson

Name:

     Heidi Henson

Title:

     CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Loan and Security Agreement]

 

 